internal_revenue_service number release date index number --------------------- ----------------------------- ------------------------------------- -------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-110378-10 date date legend taxpayer --------------------------------------------------------------------- ----------------------------------------- state a area year year b c dear --------------- ------------ ----------------------------------------------------------- ------- ------- ----------------------------------------- -------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is organized as a cooperative corporation under the state a cooperative act taxpayer is a farmers’ cooperative whose members are --------b growers located in area plr-110378-10 shortly after it was formed taxpayer requested and received a determination_letter dated -------------------- confirming its status as an exempt sec_521 farmers’ cooperative sec_1381 of the code provides that part i of subchapter_t applies to sec_521 cooperatives thus among other things taxpayer is entitled to exclude or deduct distributions to its members and other nonmember producers that qualify as per-unit retain allocations or patronage_dividends provided the requirements of subchapter_t are met as a row crop b is planted each year in the spring the harvest of b begins in september at harvest the members of taxpayer truck their b to various receiving stations also referred to as -------- stations owned and operated by taxpayer taxpayer currently has-----strategically located -------- stations the b are ------------------ ----------------at the receiving stations until they are processed taxpayer then processes the b over a period of approximately ------to---------------- -------------------------------------------------------------------------------------------------months at processing plants the principal product is ------------------------- which is marketed in bulk form and in packaged form under the ---------brand name and over -------- private labels processing also results in several marketable by-products including b ------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------which are used for ----------------- in the fall of year at the beginning of taxpayer’s fiscal_year beginning ----------- ---------------------- and ending ------------------------------growers delivered ---------------------- tons of b grown on ------------acres of land to taxpayer for processing the b delivered in the fall of year are referred to in this ruling as the year crop the b processing began as the b were delivered and the processing of the year crop was completed during -------------------- the b were processed into --------------cwts of c pursuant to the terms of its b agreements with growers taxpayer made a series of payments to growers totaling dollar_figure----------------------for the year crop those payments and similar payments for each year’s b crop are referred to in this ruling as b payments the b payments are made in cash and nonqualified per-unit retain_certificates for the year crop dollar_figure----------------------was paid in cash and dollar_figure----------------- was paid in the form of nonqualified per-unit retain_certificates taxpayer plans to pay a patronage refund of dollar_figure--------------------to growers with respect to the year crop of this amount dollar_figure------------------is scheduled to be paid in cash and dollar_figure----------------is scheduled to be paid in qualified written notices of allocation taxpayer is a cooperative corporation organized under the state a cooperative act -------------------------of the state a revised statutes entities organized under the state a cooperative act as cooperatives are among other things required to operate at cost by adjusting the prices charged for goods or services or by returning any net margins at the end of a fiscal_year on a patronage basis to members and other persons plr-110378-10 qualified to share in the net margins pursuant to the articles and bylaws section -------- ------------- the state a cooperative act further provides net margins after deductions for reasonable reserves and for allowances for income_tax shall be calculated and allocated on a patronage basis at least once every twelve months to members or to members and other qualified persons on an equitable basis as determined by the board or in accordance with the articles or the bylaws section - ----------------- taxpayer’s articles of incorporation provide that its purposes are to receive handle manufacture process and market the b and other agricultural products of its members and other producers to purchase handle and distribute agricultural supplies and equipment to its members and other patrons to perform any and all related_services for its members and other patrons and to engage in any other lawful purpose this cooperative shall be operated on a cooperative basis for the mutual benefit of its members and patrons article iii sec_1 taxpayer is organized with capital stock article iv sec_1 there are two classes of capital stock - common_stock with a par_value of dollar_figure per share and patron preferred_stock with a par_value of dollar_figure per share the common_stock is membership stock only b producers and cooperative associations of b producers are entitled to be members and own common_stock article iv sec_2 each person who is admitted to membership is required to pay dollar_figure to purchase one share of membership common_stock article iv sec_2 members are not permitted to own more than one share of common_stock article iv sec_2 members are also required to purchase shares of patron preferred_stock each share of patron preferred_stock carries with it the right and obligation to deliver b from one acre of land article iv sec_3 thus a member desiring to market b grown on acres of land through taxpayer each year is required to purchase shares of patron preferred_stock dividends are not paid on the common_stock or the patron preferred_stock article iv sec_2 and b only the common_stock has the right to vote and since each member of taxpayer owns one share of common_stock taxpayer is organized on a one-member one-vote basis article iv sec_2 plr-110378-10 taxpayer’s articles of incorporation require that a ll net_income savings of this cooperative in excess of reserves established by the board shall be distributed to members and patrons on the basis of patronage as more particularly provided for in the bylaws article v taxpayer’s bylaws provide that it shall be operated on a cooperative basis article vii article viii describes how annual savings are determined and distributed each year as what taxpayer calls patronage refunds the determination begins by determining the annual income of taxpayer which equals gross_receipts less taxpayer’s costs and expenses for this purpose included in costs and expenses are b payments made to members and nonmember producers pursuant to the member and nonmember agreements for their b also deducted are operating_expenses and costs cost_of_goods_sold cost of services performed all taxes and other necessary expenses reasonable and necessary reserves bad_debts and current obligations on debt and patron preferred_stock article viii sec_2 the bylaws then provide that annual income shall be distributed and paid to members and patrons as provided in the bylaws article viii sec_3 most over percent of the year crop of the b that taxpayer processes and markets are grown by members taxpayer also processes and markets some b grown by nonmember producers taxpayer does business with both members and nonmember producers on a patronage basis and treats members and nonmembers alike with respect to both b payments and patronage_dividends the bylaws provide that the distribution of annual income to members and other patrons shall be based on their patronage with the cooperative article viii sec_4 for this purpose patronage is measured based upon the number of tons of b each member and nonmember delivers the bylaws provide that patronage refunds must be paid within eight and one-half months of year end and that they may be made in the form of cash or written notices of allocation which may be qualified or nonqualified or a combination of the two article viii sec_5 taxpayer customarily pays its patronage refunds in a combination of cash and qualified written notices of allocation which it sometimes refers to as patronage equities members are required to enter into a shareholder agreement bylaws article i sec_1 under the articles of incorporation and the member agreement a member is permitted and obligated to grow one acre of b for each share of patron preferred_stock the member owns article iv sec_3 of the articles of incorporation and sec_1 and of the member agreement failure of a member to plant grow and deliver b in accordance with this requirement may among other things result in termination of the member’s membership forfeiture of the member’s share of common_stock and shares of patron preferred_stock termination of the member’s member agreement and right to deliver b to taxpayer for processing and or the imposition of obligation to pay liquidated_damages to compensate other members for the member’s failure to bear his share of taxpayer’s fixed costs sec_2 plr-110378-10 members owning shares of patron preferred_stock in excess of the acres they plan to devote to b production may with the appropriate approvals from taxpayer subcontract their production obligation to a third-party grower if the third-party grower is not already a member of taxpayer the third-party grower must enter into a non- member grower agreement in this ruling the shareholder agreement is referred to as the member agreement and the non-member grower agreement is referred to as the nonmember agreement the member agreement and the nonmember agreement are identical in all material respects taxpayer accepts b only from member and nonmember producers and only as provided in the member and nonmember agreements members and nonmembers are required to designate the land on which they will raise b for delivery to taxpayer each year sec_1 of both agreements they agree to deliver all b grown on the designated acreage to taxpayer sec_1 and of both agreements they are not required to deliver and taxpayer is not obligated to take b grown on acres in excess of those designated in the member agreement sec_1 of both agreements members and nonmembers agree to grow b on the designated acreage in accordance with growing standards specified by taxpayer see sec_2 of both agreements for instance they must use approved b seed sec_2 of both agreements there are limits on the pesticides and chemicals that may be used sec_2 of both agreements nitrogen fertilizer may not be applied to the crop after july sec_2 of both agreements when a member or nonmember delivers b to a receiving station at the time of harvest the b are weighed the gross weight of the b is adjusted for dirt stones trash and other foreign substances determined on a sampling basis and a net weight measured in tons is determined the b are also tested at the time of delivery to determine their c content sec_4 of both agreements the member and nonmember agreements provide that taxpayer will pay members and nonmembers for their b an amount determined under a formula set forth in the agreements the amount depends upon the average net selling_price for c for the year and the adjusted c content of the member’s or nonmember’s b section of both agreements that payment is reduced by what is referred to as the shareholder freight participation charge which is equal to --- percent of the freight cost incurred by taxpayer for transportation of a member’s or nonmember’s b from the receiving station where they are delivered to the contracting factory section of both agreements the net selling_price for c is defined as the gross_proceeds received by the cooperative from c sold and delivered during the period of october through september taxpayer’s fiscal_year less all charges and expenditures of the kind plr-110378-10 regularly and customarily deducted from the gross_proceeds from such sales section of both agreements both agreements then provide without limiting the generality of the foregoing there shall be included among the items deductible from the gross_proceeds in determining net selling_price for c all excise sales or other taxes of any kind paid_or_incurred by the cooperative on or with respect to or arising out of the manufacture processing production ownership possession holding for sale sale marketing or shipment of such c or any part thereof or on all or any part of the selling_price from such sale the profit or loss if any resulting from hedging operation conducted by the cooperative in response to c customers requests for c pricing based on c------------- ----- -------------- listed on the ------------------------ c ------------------------------- all costs incurred in preparing c for sale including such costs as packaging ------------------------------and marketing cost including freight cash discounts brokerage loading and handling advertising and sales marketing administration and internalized b freight section of both agreements the adjusted average c content is determined separately for each member and nonmember that determination is based on the average c content of all deliveries of b by the member or nonmember each crop year section of both agreements the c content is determined based upon the testing described above that occurs at the time of delivery more is paid for b with a high c content because there is a direct correlation between the c content of a ton of b and the amount of c that can be produced from that ton taxpayer offers certain incentives including a relaxing of the c content standards and an early tonnage delivery premium to encourage early delivery which allows taxpayer to more efficiently handle and process the b of all members and nonmembers sec_5 and exhibit a of both agreements the agreements provide that members and nonmembers will receive b payments in installments section of both agreements these installments are referred to as the initial payment the 1st interim payment the 2nd interim payment and the final payment on occasion taxpayer also makes what it refers to as exceptional payments which are additional installment payments designed to accelerate payments to growers in years when that is deemed appropriate the initial payment is an advance made on november for b delivered through november sec_8_1 of both agreements the initial payment is based on ----------------------- ---------of the cooperative’s then current estimate of the net selling_price of c for the period october through september to a maximum of dollar_figure------ ----------per pound plr-110378-10 the 1st interim payment is an advance made on january each year this payment is based on -------of the cooperative’s then current estimate of the net selling_price of c for the period october through september to a maximum of ----------per pound less the initial payment section of both agreements the 2nd interim payment is an advance made on march this payment is based on-----percent of the cooperative’s then current estimate of the net selling_price of c for the period october through september minus the sum of all previous payments and the freight participation defined in paragraph section of both agreements exceptional payments may be made throughout the year if market conditions allow they are made to accelerate payments to members and nonmembers when that is deemed appropriate for example for the year crop taxpayer made an exceptional payment in february between it sec_1st interim payment and it sec_2nd interim payment to true-up the actual b payment from dollar_figure50 per pound to dollar_figure80 per pound after taxpayer’s fiscal_year closes on september the actual net selling_price for c is determined for the year a final payment for a member’s or nonmember’s b is then made equal to what is due to the grower under the agreements less what has previously been paid section of both agreements the final payment is made on october if the sum of the initial and interim payments exceeds the calculated total_payment based on actual net selling_price the excess paid will be deducted from the november payment of the following year if no crop is grown the following year the grower is obligated to refund the overpayment to taxpayer sections of both agreements taxpayer is authorized by article ix of its bylaws to require investments in its capital in addition to the investments from retained patronage these investments take the form of a retain on a per unit basis as defined by the board and they may be qualified or nonqualified it has been taxpayer’s practice to withhold a uniform per-ton retain from the initial payment each year for the year crop year that retain was dollar_figure---- --------per ton and was evidenced by a nonqualified_per-unit_retain_certificate the final payment for each crop year required by both agreements is not based upon taxpayer’s net_proceeds or net_earnings for the year rather it is based upon the formula contained in the agreements plr-110378-10 thus taxpayer’s final payment under both agreements is not like the final settlement payment made by many pooling cooperatives when a pool closes which is based upon the cooperative’s net_earnings for the year and is treated as a patronage_dividend for tax purposes taxpayer’s equivalent to the final settlement payment paid_by many pooling cooperatives is the patronage refund described above that it pays after the year closes taxpayer’s patronage refund is based upon its net_earnings for the year treating all b payments as a cost of the b thus notwithstanding the description of the last payment under both of the agreements as the final payment the final payment is not normally the last payment received by members and nonmembers from taxpayer with respect to each crop year in summary the payments that members and nonmembers receive with respect to each b crop fall in two categories - b payments made pursuant to the member and nonmember agreements and a patronage refund paid pursuant to the articles of incorporation and bylaws the payments made pursuant to the member and nonmember agreements include the initial payment the 1st interim payment the 2nd interim payment any exceptional payments and the final payment these are the payments referred to in this ruling as b payments the b payments may be made in cash or in per-unit retain_certificates which may be qualified or nonqualified the focus of this ruling is on whether the b payments made in cash to members and nonmembers are per-unit retain allocations paid in money for federal_income_tax purposes and if so on how they should be treated for purposes of sec_199 of the code in the event that taxpayer incurs a loss in any year its bylaws provide that the loss shall first be charged against the capital reserves if any article xiii sec_1 the bylaws provide that if the loss exceeds the capital reserves and results from business done with or for members or patrons then the board_of directors of the cooperative shall recover the loss from prior years’ annual savings from business done with or for members and patrons by charging the loss against the patronage credit accounts of the members and patrons whose patronage business generated the loss on the basis of their patronage during the loss_year article xiii sec_2 taxpayer has treated b payments to members and nonmembers made each year in cash pursuant to the member and nonmember agreements as purchases for tax purposes and reported them on schedule a line of its form 1120-c taxpayer has not reported these b payments as per-unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c for tax purposes taxpayer accounts for its inventories using the lower_of_cost_or_market for both financial statement and tax_return purposes the b payments paid in cash have entered into the determination of the cost of taxpayer’s inventories of c at year end taxpayer has treated patronage refunds paid in cash and written notices of allocation pursuant to its articles of incorporation and bylaws as patronage_dividends plr-110378-10 and therefore has reported them on schedule h line sec_3a and sec_3b of its form 1120-c taxpayer did not add back b payments paid in cash to members and nonmembers as part of its sec_199 computation in prior years but it did add back its patronage refunds in the past taxpayer used all of the sec_199 deductions it earned on its own tax_return and thus passed none through to members and nonmembers recent developments have caused taxpayer to reconsider how it should treat its b payments in cash to members and nonmembers for purposes of its sec_199 computation taxpayer now believes that such payments should be classified as per- unit retain allocations paid in money taxpayer seeks to obtain confirmation of that conclusion taxpayer plans to treat b payments in cash to members and nonmembers as per-unit retain allocations paid in money for purposes of computing its sec_199 deduction taxpayer does not currently plan to make any change the manner it accounts for inventories for tax purposes thus the timing of the deduction of its b payments will not be changed taxpayer will make certain that it does not exclude or deduct any b payments twice on its tax_return or add back any b payments twice in its sec_199 computation the b payments that taxpayer plans to add back in its sec_199 computation for a year will equal those deducted on its tax_return for the year as costs of goods sold that relate to products marketed during the year the amount will be computed by adding any b payments in opening_inventory for the year together with b payments made during the year and then subtracting any b payments in closing_inventory taxpayer may use all of the resulting sec_199 deduction on its own return pass through all of the resulting sec_199 deduction to growers or use part and pass through part of the deduction b rulings requested initial 1st interim 2nd interim exceptional and final b payments paid in cash to members and nonmembers each year constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for b payments paid in cash to members and nonmembers sec_521 cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or as patronage_dividends provided the distributions otherwise meet the requirements of subchapter_t of the code plr-110378-10 sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend plr-110378-10 under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provides that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the plr-110378-10 cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a sec_521 cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie its members and nonmembers b which it processes and markets as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed plr-110378-10 while taxpayer has never used the terminology customarily used by pooling cooperatives to describe how it operates it does in fact operate in a manner similar to many pooling cooperatives members and nonmembers are entitled to share equally taking into account quality differences in what is earned from processing and marketing their b they receive a series of payments the b payments pursuant to the member and nonmember agreements and a final payment the patronage refund pursuant to the articles of incorporation and bylaws the process described earlier in this ruling for determining the amount of the b payments and for determining the patronage refund each year is very much like a traditional pooling process with the b payments under the member and nonmember agreements functioning like harvest advances and progress payments and the patronage refund functioning like the final settlement payment after the pool closes the question presented in this ruling is whether the b payments made by taxpayer to patrons for b qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the b payments in the sec_199 computation if the b payments to members and nonmembers are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the members’ and nonmembers’ sec_199 computations if the b payments to members and nonmembers are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the members’ and nonmembers’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact taxpayer’s b payments paid in cash to members and nonmembers meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code in the case of b payments made in the form of nonqualified per-unit retain_certificates the payments are not currently deductible but when the certificates are some day redeemed taxpayer may be entitled to a deduction under sec_1382 plr-110378-10 taxpayer’s b payments are paid to members and nonmembers pursuant to an agreement namely the member and nonmember agreements described above they are made with respect to products marketed for patrons namely c processed from the b of taxpayer’s members and nonmembers the b payments are fixed without reference to the net_earnings of taxpayer they are paid pursuant to a formula which takes into account the adjusted average c content of each member’s and nonmember’s b and the net selling_price of c for the year this formula is not based on either the net_proceeds or net_earnings of taxpayer this is true not only for the initial 1st and 2nd interim and any exceptional payments but also for the payment described by taxpayer as the final payment the payment that taxpayer makes to members and nonmembers each year that is determined by reference to its net_earnings is its patronage refund taxpayer’s patronage refunds meet the definition of a patronage_dividend taxpayer’s patronage refund each year is made pursuant to an obligation of such organization to pay such amount which is set forth in the articles of incorporation and bylaws in contrast to the b payments the patronage refund is determined by reference to the net_earnings of taxpayer for the year the patronage refund is distributed on a patronage basis thus all of the requirements of the definition of patronage_dividend are met in summary taxpayer’s b payments meet all the requirements specified in subchapter_t of the code for per-unit retain allocations the portion paid_by check qualifies as a per-unit_retain_allocation paid in money the portion paid in the form of unit retains evidenced by certificates qualifies as a per-unit_retain_allocation paid in certificates taxpayer’s patronage refunds paid each year in the form of cash and written notices of allocation meet the requirements of a patronage_dividend historically taxpayer has not reported its b payments in cash in the manner that many pooling cooperatives report pool distributions taxpayer has treated such payments as purchases not as per-unit retain allocations paid in money and certificates however how the payments have been reported should not obscure what the payments really are sec_199 of the code provides that the sec_199 deduction of agricultural cooperatives is to be computed without regard to any deduction allowable under sec_1382 b or c relating to patronage_dividends per-unit retain allocations and nonpatronage distributions sec_1_199-6 of the regulations provides that this rule applies for purposes of computing both qualified_production_activities_income and taxable_income the fact that all members and nonmembers do not receive the same payments for their b does not mean that b payments should not be treated as per-unit retain allocations paid in money in farm service cooperative v commissioner f 2d plr-110378-10 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production whether or not taxpayer is pooling is a moot issue for purpose of this ruling because its b payments meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the plr-110378-10 associated b is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for the reasons described above taxpayer’s b payments to members and nonmember patrons meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form 1099-patr taxable_distributions received from cooperatives if properly treated as per-unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction accordingly we rule as requested that initial 1st interim 2nd interim exceptional and final b payments paid in cash to members and nonmembers each year constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for b payments paid in cash to members and nonmembers the conclusions set forth in this ruling address only purchases that are per-unit retain allocations paid in money as they relate to b marketed by the cooperative during the taxable_year and does not apply to purchases of b that remain in inventory at year end no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under section plr-110378-10 k of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
